DETAILED ACTION
The following notice of allowance is in response to Applicant’s response filed 03/24/2022 following the final Office action of 01/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 12 and 16 are amended and claims 1-11, 19 and 20 are canceled in Applicant’s 03/24/2022 response.

Response to Arguments/Amendments
Examiner acknowledges that the amendments to the claims filed by Applicant on 03/24/2022 following the final Office action of 01/24/2022 are ok to enter.  Further amendments to claim 12 were agreed to with Applicant’s representative on 04/08/2022 via an examiner’s amendment to correct minor informalities.
Applicant argues in the remarks filed 03/24/2022 that the claim objections of the final Office action of 01/24/2022 with respect to claim 12 are corrected and therefore claims 12-18 are in condition for allowance since the final Office action indicated claims 12-18 would be allowable if the claim objections to claim 12 were corrected.  Examiner acknowledges that one objection was addressed in Applicant’s 03/24/2022 response and the Examiner reached out to Applicant to correct the remaining objections via an examiner’s amendment (see below) which was agreed to on 04/08/2022.  The objections to claim 12 are therefore withdrawn and claims 12-18 are in condition for allowance.
Applicant canceled claims 1-11, 19 and 20 in the 03/24/2022 response.  Therefore, the 35 U.S.C. 101 rejection of those claims in the preceding final Office action of 01/24/2022 is moot and withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Mehrle (Reg No 45,535) on 04/08/2022 to correct minor informalities such as spelling, a misplaced hyphen, an antecedent issue and missing “is” in one line.
The application has been amended as follows: 

Replace any prior versions of claim 12 with the following:

12.	(Currently Amended) A method, comprising: training, by a processor, a machine-learning algorithm on transaction histories for customers along with sales patterns derived from the transaction history for each of the customers provided as inputs to the machine-learning algorithm and producing the machine-learning algorithm, wherein each sales pattern is a data structure for each customer, the data structure comprises: a total distribution of a quantity of items purchased by the corresponding customer across product categories of a given enterprise, a total distribution of cost of the items across the product categories of the given enterprise, a total distribution of the items across channels of the given enterprise, a total distribution of savings or discounts given to the corresponding customer across the product categories, and total time per dollar spent by the corresponding customer during shopping trips of the corresponding customer with the given enterprise, wherein each data structure is produced for a given interval of time, wherein training further includes training the machine-learning algorithm for each customer on additional data for each given interval of time associated with the corresponding data structure, wherein the additional data comprises: a total number of visits of the corresponding customer for the corresponding given interval of time, a total value of transactions of the corresponding customer for the corresponding given interval of time, a total number of items purchased by the corresponding customer for the corresponding given interval or time, a total number of returned items returned by the corresponding customer for the corresponding given interval of time, a total number of service incidents that the corresponding customer visited a service desk or a service terminal of the given enterprise, and time intervals between each of the visits by the corresponding customer with the given enterprise, and training further includes labeling each customer within the corresponding transaction history with a defector label or non-defector label based on actual observed activity associated with the corresponding customer with the given enterprise; 
providing, by the processor, the machine-learning algorithm with updated sales patterns and updated transaction data for a current interval of time associated with recent AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3Application Number: 16/455,270Dkt: 19-0372Filing Date: June 27, 2019 transactions by the customers; 
receiving, by the processor, from the machine-learning algorithm a classification for each customer that predicts whether the customer is likely or not to defect from an enterprise associated with the transactions, wherein the classification is the defector label or the non-defector label; 
continuously retraining, by the processor, the machine-learning algorithm with indications as to whether remediation efforts were successful or not in preventing customers classified as defectors from defecting from the enterprise for the machine-learning algorithm to additionally output an indication of whether the remediation efforts are likely or not likely to be successful in moving a defector labeled customer to a non-defector labeled customer; 
inputting into the machine-learning algorithm, by the processor, second updated sales patterns and second updated transaction data for a different interval of time associated with second transactions of the customers; and 
obtaining from the machine-learning algorithm, by the processor, second classifications for the customers and remediation success or failure predictions for each customer classified by the machine-learning algorithm as one of the defectors.




Allowable Subject Matter
Claims 12-18 are allowable.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding 35 U.S.C. 101, independent claim 12 describes training a machine-learning algorithm with historical customer transaction data and labeling of customers as defector or non-defector, using the algorithm by providing as input updated transaction data and receiving predicted defector and non-defector classifications for customers, continuously retraining the algorithm (interpreted as a feedback loop to improve the algorithm’s predictions) with outcomes of remediation efforts in preventing defector classified customers from actually defecting and then receiving additional predictions from the algorithm of whether remediation efforts are likely or not to be successful in moving a defector labeled customer to a non-defector labeled customer.  Claim 12 further describes using the algorithm subsequent to retraining by again providing as input updated transaction data for a different time period and obtaining additional classifications for the customers and additional remediation predictions for defector classified customers.  The machine learning elements provide meaningful limitations that transform an abstract idea about predicting whether a customer will defect from an enterprise and whether remediation efforts are likely to be successful into patent eligible subject matter because the machine learning elements go beyond generally linking the use of the abstract idea to a particular technological environment.  The machine learning elements are not merely incidental to the claim but do in fact affect how the predictions are performed through the retraining or feedback that improves the algorithm in making further predictions.  Such use of continual retraining or a feedback loop associated with the algorithm in achieving improvement in further predictions and performed by the processor goes beyond using, at a high level of generality, an already trained and static algorithm from machine learning.  Therefore, the machine learning in claim 12 demonstrates a technical improvement and integrates an abstract idea into a practical application.
Regarding previously withdrawn prior art of Lahav US 2015/0278837 A1, Lahav teaches using a trained learning algorithm that predicts if a user will complete an action such as make a purchase, predicts if a user will accept a chat invitation, predicts if a user will click on or watch a video, and predicts a type or value of a purchase (0040).  Subsequent to the non-final rejection of 08/06/2021 which relied on Lahav as anticipating the claims, Applicant amended (10/06/2021) the independent claims to include the following sales pattern and tabulation training data which in combination is not taught by Lahav:  a total distribution of a quantity of items purchased by the corresponding customer across product categories of a given enterprise, a total distribution of cost of the items across the product categories of the given enterprise, a total distribution of the items across channels of the given enterprise, a total distribution of savings or discounts given to the corresponding customer across the product categories, and total time per dollar spent by the corresponding customer during shopping trips of the corresponding customer with the given enterprise;…a total number of visits of the corresponding customer for the corresponding given interval of time, a total value of transactions of the corresponding customer for the corresponding given interval of time, a total number of items purchased by the corresponding customer for the corresponding given interval or time, a total number of returned items returned by the corresponding customer for the corresponding given interval of time, a total number of service incidents that the corresponding customer visited a service desk or a service terminal of the given enterprise, and time intervals between each of the visits by the corresponding customer with the given enterprise.  An updated search of prior art does not reveal art that anticipates or renders obvious the claimed combination of sales pattern and tabulation training data above.  While newly found art Falkenborg (US 2011/0313900 A1) teaches training and using a predictive model with transaction data, predicting consumer attrition based on the model and then taking actions such as providing incentives to try to retain the consumer (0196-0198, 0220-0223), Falkenborg however does not teach the particularly claimed combination of sales pattern and tabulation training data mentioned above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Falkenborg et al US 2011/0313900 A1 Systems and methods to predict potential attrition of consumer payment account (teaches training and using a predictive model with transaction data, predicting consumer attrition based on the model and then taking actions such as providing incentives to try to retain the consumer (0196-0198, 0220-0223).
Khodabandehlou, S., & Rahman, M. Z. (2017). Comparison of supervised machine learning techniques for customer churn prediction based on analysis of customer behavior. Journal of Systems and Information Technology, 19(1), 65-93. doi:http://dx.doi.org/10.1108/JSIT-10-2016-0061.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA D KARMIS/Examiner, Art Unit 3683   


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683